Title: To Thomas Jefferson from John Hartwell Cocke, 21 October 1822
From: Cocke, John Hartwell
To: Jefferson, Thomas


Dear Sir,
Bremo
Octo: 21. 1822
This will be handed to you by my friend Mr Maxwell of Norfolk.He calls at Monticello for the double purpose of paying his respects to you;—and understanding more fully, the footing upon which the Board of Visitors in their last report, have proposed to the Legislature, to place the Theological Schools at the University.Mr Maxwell is on his way to Staunton to attend a Synod of the presbyterian Church. of which he is a member—and thinks the information he may obtain from you, may possibly lead to the adoption of some measures, upon the part of his brethern in relation to the foregoing subject—With best wishes for a continuation of your health I am with high respect & Esteem Yours trulyJohn H. Cocke